Citation Nr: 1725552	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a cold weather injury to the bilateral lower extremity, claimed as nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claim on appeal is with the RO in Roanoke, Virginia.  

In October 2013, the Veteran and his spouse testified at a hearing before a decision review officer at the RO in Roanoke, Virginia, and the transcripts have been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals from a cold weather injury was not shown in service or for many years thereafter, and the evidence does not establish a relationship between his current bilateral lower extremity disorders and active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a cold weather injury to the bilateral lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that he is entitled to service connection for cold weather injury residuals to his bilateral lower extremity, which he claimed as nerve damage. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Based on the evidence of record, the Board finds that service connection is not warranted.

The Veteran's service treatment records do not reflect complaints of, treatment for or diagnosis of any cold weather injury to the lower extremities.  Specifically, the Veteran's March 1960 separation examination does not reflect any complaints or diagnosis of a bilateral lower extremity disorder.  In fact, the Veteran specifically reported that he had "no" foot problems.  

Moreover, the post-service evidence does not reflect symptoms of a bilateral lower extremity disorder until over 42 years after separation from service.  Indeed, the medical evidence reports that the Veteran did not have bilateral lower extremity complaints until 2002 - after hunting in the sleet and snow for over 7 hours.  Further, the Board notes that after 2002, he had additional subsequent lower extremity conditions that were related to a deep vein thrombosis, arthritis, and neuropathy which caused many of the symptoms he asserts is related to residuals of a cold weather injury.  

As part of this claim, the Board recognizes the statements made by the Veteran and his wife regarding his history of symptoms.  Specifically, that he sustained frostbite and other injuries to his lower extremities as a result of his exposure to the cold weather while stationed in Germany during active service.  In this regard, while the Veteran and his wife are not competent to diagnose the aforementioned disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board finds that such a large gap in treatment since separation from service weighs against the Veteran's claims.  Further, the record contains inconsistent statements from the Veteran regarding past treatments and the frequency of his medical examinations.  Therefore, continuity is not established based on the evidence of record. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted disabilities to active duty service.  
Here, the Veteran's September 2002 VA treatment records first reported burning and stinging pain to the Veteran's lower extremities after he was hunting in the snow for over 7 hours.  After September 2002, the medical records report intermittent bilateral lower extremity pain and toenail discoloration which were occasionally attributed to "frostbite" by the medical providers.  Importantly, while the Board acknowledges that there is some indication in the post-September 2002 medical records that the Veteran sustained a cold weather injury during active service, the Board finds these records to be less probative as it appears that this diagnosis was based solely on the reported assertions from the Veteran and without any mention of the records reviewed by the provider in making that determination.  

Additionally, the Board notes that the Veteran has been diagnosed with several lower extremity conditions for which he is not service connected.  Further, the records reflect that the Veteran had symptoms from these conditions (including diabetic neuropathy, deep vein thrombosis, ankle fracture, etc.) that are the same or similar to symptoms for which he seeks service connection. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and his wife relating his bilateral lower extremity disorder to his active service, including nerve damage, toenail injury, and frostbite since service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his wife are not competent to provide testimony regarding a diagnosis and/or etiology of his bilateral lower extremity disability.  See Jandreau, 492 F.3d at 1377, n.4.  Because a lower extremity disorder including nerve damage is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disabilities are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  Additionally, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, and no evidence of the disorder for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a cold weather injury to the bilateral lower extremity, claimed as nerve damage is denied.





	(CONTINUED ON NEXT PAGE)




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


